foes TaileieB oases 525 Filed 09/09/19 Page 1 of 2

 

“LS. Looms, Yes tesa ternal, ind dhaney ke

 

 

 

 

LL. fralth., "fun Mijas Ma Petal Zante va:
ee ee

 

 

 

Loy Lbiade fhe CIDE: ev

 

Vg Abacus. - 2 that UO Ey fas aD sees Oh

 

 

2 Lee imi ere Loge GS

 

huss tax f(Aetbiarend— lafomales, AhigAt lam, 17 fo tviagnenlp cnvrbmes

 

 

 

Dhan. of ogee. Ee Drea Ge .

 

“Zz Aegaceel! ee a gw Le ciel

 

[Uvikle Bus 2. Cag of the a EZ valeel deen Z-

 

1 Yoo. clei y Yb wee tebsael By Ke San Fal

 

the Le imine Monty er tgp Cedte Gil cateudd hers 94.

 

 

 

 

 

 

 

 

 

 

 

Lrnecenep -
bo? “Y
FILED ENTERED
LOp¢£—___RECE VED _P
a\ittuley
i Dan al 0 ler
CRUE" Dn hb

 

 

 

 

 

 

 

 

 

 

 
De A |

/. © Ga IG ~03F u a
- -CCB Doc ee
Daniel 7. Peer. J, Ioasé L -G.0610€c ryenemation areca, Ivete
- Guarvers ; G2 .
Medical Center for Federg! Prisoners ere ee
Pa. Box 4007 : Caan Lae, a We
Springfield, Missouri 65801-4000

Fea BE a,

ment$25 xk RE RAILS. Rage se ee

     

Aout

J

  
  

eine seh
MR EQREMER

Pe Se atte

SEP 9 8 2019 4

Balean yen nam
Mee ery ener

; Ss r1cB 4G
Cab Herne CL. (Hake , > 7 Fes ~

fol Le. Lomb are ST,

b rs ZD
- ghee md. 2/208

roe 0

So Hogighbithlpengh
a Begaengaldygrye edged eT pote  Affaagighy pill, S
| Bigni-Bensss Oe -
